Citation Nr: 1007872	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-12 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for hypertension, 
including as secondary to a low back disability.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for neuropathy of the 
bilateral lower extremities, including as secondary to a low 
back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had 27 days of active service from August 26, 
1980, to September 23, 1980.  The Veteran was discharged due 
to an erroneous enlistment.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which determined that, as new and material 
evidence had not been received, the previously denied claims 
of service connection for a low back disability and for 
hypertension and neuropathy of the bilateral lower 
extremities, each including as secondary to a low back 
disability, could not be reopened.  A videoconference Board 
hearing was held before the undersigned Acting Veterans Law 
Judge in April 2009.

The Board observes that, in a May 2004 rating decision, the 
RO denied the Veteran's claims of service connection for low 
back disability, hypertension and neuropathy of the bilateral 
lower extremities, each including as secondary to a low back 
disability.  The Veteran did not appeal this decision, and it 
became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issues of whether new and 
material evidence has been received to reopen claims of 
service connection for a low back disability and for 
hypertension and sciatic nerve paralysis of the bilateral 
lower extremities, each including as secondary to a low back 
disability, are as stated on the title page.  Regardless of 
the RO's actions, the Board must make its own determination 
as to whether new and material evidence has been received to 
reopen these claims.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).

As will be explained below, new and material evidence has 
been received to reopen the Veteran's previously denied 
service connection claim for hypertension, and for a low back 
disability.  The merits of the hypertension claim is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  In a May 2004 rating decision, the RO denied service 
connection claims for a low back disability (which it 
characterized as a lower back injury with muscle spasms and 
arthritis) and for hypertension and neuropathy of the 
bilateral lower extremities, each including as secondary to a 
low back disability; this decision was not appealed and 
became final.

2.  New and material evidence has been received in support of 
the Veteran's application to reopen previously denied service 
connection claims for a low back disability and for 
hypertension, including as secondary to a low back 
disability.

3.  The pre-service medical evidence, which was included in 
the Veteran's service treatment records, shows that he was 
diagnosed as having Scheuermann's disease in February 1974 
and spina bifida occulta in June 1980.

4.  The Veteran's service personnel records show that he was 
discharged due to an erroneous enlistment because he failed 
to meet enlistment physical examination standards due to a 
diagnosis of Scheuermann's disease which existed prior to 
service.

5.  The competent evidence shows that the Veteran's low back 
disability, which existed prior to service, was not 
aggravated by service.

6.  The evidence received since the May 2004 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for neuropathy 
of the bilateral lower extremities, including as secondary to 
a low back disability.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision, which denied the Veteran's 
service connection claims for a low back disability, 
hypertension and for neuropathy of the bilateral lower 
extremities, each including as secondary to a low back 
disability, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2009).

2.  Evidence received since the May 2004 RO decision in 
support of the claim of service connection for sciatic nerve 
paralysis of the bilateral lower extremities, including as 
secondary to a low back disability, is not new and material; 
accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  Evidence received since the May 2004 RO decision in 
support of the claims of service connection for a low back 
disability and for hypertension, including as secondary to a 
low back disability, is new and material; accordingly, these 
claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

4.  A low back disability, which existed prior to service, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not accomplished 
in a timely manner, such error may be cured by issuance of a 
fully compliant notice followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

In claims to reopen, VA must notify a claimant both of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  

Here, a VCAA letter was sent to the Veteran in November 2005 
that provided information as to what evidence was required to 
substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  This letter complied with Kent notice.  Moreover, an 
April 2006 letter informed the Veteran of what type of 
information and evidence was needed to establish a disability 
rating and effective date.  Both letters preceded the adverse 
decision on appeal.  Accordingly, no further development is 
required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records and service personnel records, as 
well as post-service reports of VA and private treatment.  
The Veteran has contended that he was treated at Vermont 
Sports Medicine Clinic in 1995 for a low back disability; 
however, in response to several requests from the RO for 
these records, VA was informed in March 2006 that there were 
no records for the Veteran available from this facility.  
Similarly, although the Veteran has contended that he was 
treated by a Dr. Humphrey and a Dr. Voigt in Rutland, 
Vermont, for a low back disability, these providers informed 
VA in February and April 2006 that they had no such records.  

The Veteran's statements in support of the claims also are of 
record, including testimony provided at an April 2009 
videoconference Board hearing held before the undersigned.  
The Board has reviewed such statements carefully and 
concludes that no available outstanding evidence has been 
identified with respect to the claims adjudicated in this 
decision.  The Board also has perused the medical records for 
references to additional treatment reports not of record but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the claims adjudicated in this 
decision.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims adjudicated in 
this decision.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

New and Material Evidence

The Veteran contends that new and material evidence has been 
received sufficient to reopen his previously denied service 
connection claims for a low back disability, hypertension and 
neuropathy of the bilateral lower extremities, each including 
as secondary to a low back disability.

In May 2004, the RO denied the Veteran's claims of service 
connection for a low back disability, hypertension and 
neuropathy of the bilateral lower extremities, each including 
as secondary to a low back disability.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  The 
Veteran did not initiate a timely appeal of the May 2004 
rating decision and it became final. 

The claims of service connection for a low back disability, 
hypertension and neuropathy of the bilateral lower 
extremities, each including as secondary to a low back 
disability, may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed an application to reopen the previously denied 
claims on a VA Form 21-4138 which was date stamped as 
received by the RO on October 31, 2005.  

As relevant to this appeal, new evidence means existing 
evidence not submitted previously to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2009).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

With respect to the Veteran's application to reopen a service 
connection claim for a low back disability, the evidence 
before VA at the time of the prior final RO decision in May 
2004 consisted of the Veteran's service treatment records and 
service personnel records.  The RO determined that the 
Veteran's low back disability (which it characterized as a 
lower back injury with muscles spasms and arthritis) existed 
prior to service and was not aggravated (i.e., permanently 
worsened) by such service.  

In reaching its determination, the RO relied on the Veteran's 
service treatment records and pre-service records associated 
therewith.  Specifically, the service treatment records 
indicated a reported a history of back pain since age 6.  
These records also indicated a diagnosis of Scheuermann's and 
showed that the Veteran had been treated for this problem 
prior to his entry on to active service.  The Veteran's pre-
service medical records showed treatment for back problems, 
including Scheuermann's disease (misspelled by his private 
physician as "Sherman's Disease" in February 1974).  The 
pre-service medical records of Kevork B. Keshishian, M.D. 
revealed a diagnosis of spina bifida occulta of the first 
sacral vertebra in June 1980.  The Veteran's service 
personnel records indicated that he had been discharged after 
27 days of active service due to Scheuermann's disease which 
had existed prior to service.  Thus, the claim was denied.

The newly submitted evidence subsequent to the last final 
rating decision in May 2004 includes the Veteran's voluminous 
post-service VA and private treatment records, including 
records of treatment following multiple post-service on-the-
job back injuries, and his lay statements and April 2009 
videoconference Board hearing testimony.  Among such records 
is an April 2009 letter written by U. V. D., M.D., stating 
that it was likely that there was "an ongoing connection" 
between the Veteran's active service and his current low back 
disability.  Additionally, R. S. M., D.C., concluded in May 
2009, after reviewing the Veteran's available medical 
records, that he had not been diagnosed as having spina 
bifida, scoliosis, or Scheuermann's disease "in his past."  
In a separate May 2009 letter, W. J. N., Jr., M.D., stated 
that there were no findings which supported a diagnosis of 
spina bifida.  The Veteran also testified in April 2009 that 
he had not been diagnosed as having any back pain prior to 
his entry on to active service.  Instead, the Veteran 
testified that he first had first experienced back problems 
during active service and that his current low back 
disability was related to active service.

With respect to the Veteran's application to reopen his 
previously denied service connection claim for a low back 
disability, the Board notes that the evidence which was of 
record in May 2004 essentially showed that the Veteran's pre-
existing back disability was not aggravated by active service 
and was not related to such service.  The Veteran now has 
submitted evidence disputing these conclusions and indicating 
that, in fact, he entered active service in sound condition 
and developed a low back disability while in basic training.  
As noted, the credibility of the newly submitted evidence is 
presumed.  See Justus, 3 Vet. App. at 513.  This newly 
submitted evidence was not submitted previously to agency 
decision makers.  It also is not cumulative or redundant of 
the evidence of record at the time of the last prior final 
denial of the claim of service connection for a low back 
disability and raises a reasonable possibility of 
substantiating this claim.  See 38 C.F.R. § 3.156(a) (2009).  
Accordingly, the claim of service connection for a low back 
disability is reopened.

With respect to the Veteran's application to reopen his 
previously denied service connection claims for hypertension 
and for sciatic nerve paralysis of the bilateral lower 
extremities, each including as secondary to a low back 
disability, the evidence before VA at the time of the prior 
final RO decision in May 2004 consisted of the Veteran's 
service treatment records.  The RO determined there was no 
evidence that the Veteran had been diagnosed with 
hypertension during active service or within the first post-
service year.  The RO also determined that neuropathy of the 
bilateral lower extremities was not diagnosed during or after 
active service.  Because there also was no evidence that the 
Veteran's low back disability was related to active service, 
there was no basis for a grant of secondary service 
connection.  For these reasons, the claims were denied.

The newly submitted evidence includes the Veteran's post-
service VA and private outpatient treatment records as well 
as his lay statements, including April 2009 videoconference 
Board hearing testimony.  

Following private outpatient treatment in August 2004, the 
Veteran was diagnosed as having hypertension.  

In an April 2009 letter, Dr. Novelli stated that he had been 
treating the Veteran "for approximately three plus years."  
In the course of such treatment, Dr. Novelli stated that the 
Veteran had experienced multiple flare-ups of back pain and 
hypertension.  He also stated, " (m)any times these are 
directly associated it seems."  Dr. Novelli also stated that 
the Veteran's blood pressure "remains in the normal range" 
on anti-hypertensive and pain control medications.

With respect to the Veteran's application to reopen a service 
connection claim for neuropathy of the bilateral lower 
extremities, including as secondary to a low back disability, 
the Board notes that the evidence which was of record in May 
2004 showed no diagnosis or manifestations of a neurologic 
disorder of the bilateral lower extremities during or after 
active service, including as secondary to a low back 
disability.  While subsequently received evidence does 
reflect neurologic findings, such as nerve root crumpling 
indicated in a May 2009 private doctor's record.  However, as 
there is no competent evidence relating such finding to 
active service, the evidence does not raise a reasonable 
possibility of substantiating the claim.  Because new and 
material evidence has not been received, the Board finds that 
the previously denied claim of service connection for sciatic 
nerve paralysis of the bilateral lower extremities, including 
as secondary to a low back disability, is not reopened.

With respect to the Veteran's application to reopen a service 
connection claim for hypertension, including as secondary to 
a low back disability, the Board notes that the evidence 
which was of record in May 2004 did not contain a diagnosis 
of, or otherwise indicate manifestations of hypertension 
which could be attributed to active service.  The Board finds 
that the Veteran now has submitted such evidence (as 
discussed above).  This newly submitted evidence was not 
submitted previously to agency decision makers.  It also is 
not cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim of service 
connection for hypertension, including as secondary to a low 
back disability, and raises a reasonable possibility of 
substantiating this claim.  See 38 C.F.R. § 3.156(a) (2009).  
Accordingly, the claim of service connection for 
hypertension, including as secondary to a low back 
disability, is reopened.

Service Connection for a Low Back Disability

Having reopened the Veteran's previously denied service 
connection claim for a low back disability, the Board now 
will consider this claim on the merits.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

A Veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 
C.F.R. § 3.304.

For Veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat Veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a low back disability.  The Board notes 
initially that the Veteran has provided inconsistent and 
conflicting statements and hearing testimony concerning 
whether he had back problems prior to his entry on to active 
service and/or whether he incurred low back disability during 
active service.  For example, when he filed his application 
to reopen a claim of service connection for a low back 
disability in October 2005, the Veteran contended that he had 
been discharged from active service because his pre-existing 
low back disability had been aggravated by such service.  The 
Veteran testified in April 2009, however, that he never had 
been treated for a low back disability prior to his entry on 
to active service.  He testified instead that he had incurred 
a low back disability during active service and this 
disability had not existed prior to service and was not 
aggravated by service.

As the RO noted in the May 2004 rating decision, the 
Veteran's service treatment records show that he was treated 
for a low back disability (variously diagnosed as 
Scheuermann's disease and spina bifida occulta) prior to 
active service.  A review of pre-service medical records 
included in the Veteran's service treatment records shows 
that he was diagnosed as having Scheuermann's disease in 
February 1974, although it appears that this diagnosis was 
misspelled by the Veteran's private physician at the time as 
"Sherman's Disease."  These records also show that the 
Veteran was fitted for a back brace in September 1975.  
Additional private treatment records dated in June 1980 
include x-rays of the thoracic and lumbosacral spine showing 
no radiographic evidence of significant bony pathology 
involving the lumbosacral spine. A spina bifida occulta of 
the first sacral vertebra was seen without any clinical 
significance.

The Veteran's service treatment records from his 27 days of 
active service show that, at an enlistment physical 
examination on August 8, 1980, a diagnosis of spina bifida 
occulta was noted in the summary of defects and diagnoses.  
The Veteran was found not qualified for active service on 
this basis.  A medical waiver was recommended.  This 
examination record was changed on August 19, 1980, to show 
that the Veteran had been found qualified for enlistment.

Upon orthopedics consult on September 5, 1980, a pre-service 
medical history of Scheuermann's disease was noted.  It also 
was noted that the Veteran had been denied entry in to the 
Marine Corps twice until "finally waivered" and admitted to 
basic training.  Two weeks into basic training, the Veteran 
complained of neck and back pain.  Physical examination was 
negative except for thoracic kyphosis.  X-rays showed 
epiphysitis (or Scheuermann's disease).  It was noted that 
the Veteran was unable to perform range of motion testing of 
his back, march, or stand at attention.  The orthopedic 
consultant concluded that Scheuermann's disease had existed 
prior to service and recommended that the Veteran be 
evaluated by a Medical Board.

The Medical Board report dated on September 16, 1980, shows 
that the Veteran was recommended for discharge based on 
"enlisted in error" due to a primary diagnosis of 
Scheuermann's disease which existed prior to service.  It was 
noted that the Veteran reported a history of back pain since 
age 6.  He also reported that he had been advised about the 
use of a back brace at age 17.  Physical examination showed 
that the Veteran was standing with a kyphotic posture and a 
decreased range of motion in the back secondary to pain in 
the lumbar spine and cervical area.  X-rays of the thoracic 
spine showed epiphysitis (or Scheuermann's disease).  The 
impression was Scheuermann's disease which existed prior to 
service.  The Medical Board recommended that the Veteran be 
separated from active service because he had a non-acceptable 
defect.  The Medical Board concluded that the Veteran's 
Scheuermann's disease existed prior to service and was not 
aggravated by service.

A review of a "Medical Board Statement Of Intent," dated on 
September 16, 1980, and signed by the Veteran, indicates that 
he was informed that the Medical Board had recommended that 
he be discharged "by reasons of enlisted in error, i.e., 
failure to meet enlistment physical standards."  The Veteran 
also stated that he did not desire to submit a rebuttal 
statement.

In a memorandum dated on September 19, 1980, and included in 
the Veteran's service treatment records, it was noted that, 
during the Veteran's initial physical screening at Parris 
Island, he had informed the in-service examiners that he had 
received a medical waiver for enlistment.  A check of the 
Veteran's service treatment records showed that, in fact, no 
waiver had been recorded.  A phone conversation with the 
Operations Chief at the Recruiting Station, Manchester, New 
Hampshire, revealed that a medical waiver had been started 
but had been stopped when the Veteran decided not to enlist.  
The Veteran then returned for enlistment at a later date and 
a medical waiver was initiated.  An orthopedic consultation 
was requested and the Medical Officer subsequently changed 
the Veteran's enlistment status from "not qualified" to 
"qualified."  Based on the consultation findings, the 
Veteran was enlisted with no waiver required.

The Board notes that the Veteran's pre-service history of a 
low back disability (characterized as spina bifida occulta 
and Scheuermann's disease) was noted at his enlistment 
physical examination and on other service treatment records 
prepared at the time of his entry on to active service.  
Although the Veteran subsequently contended that he was not 
treated for a low back disability prior to his entry on to 
active service, the pre-service medical records clearly show 
such treatment.  More importantly, because the Veteran's pre-
service low back disability was noted at service entrance, 
the Board finds that the Veteran was not accepted into active 
service in sound condition and the presumption of sound 
condition at service entrance does not apply.  See Crowe v. 
Brown, 7 Vet. App. 238 (1994); see also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).

The Board finds that the evidence fails to indicate that the 
Veteran's pre-service low back disability was aggravated by 
active service.  The Board again notes that, at his April 
2009 hearing, the Veteran specifically denied having any pre-
service low back disability at the time of his entry on to 
active service.  The Veteran's service treatment records also 
do not show that his low back disability, which existed prior 
to service, was aggravated (or permanently worsened) by such 
service.  As noted, the Medical Board concluded in September 
1980 that the Veteran's Scheuermann's disease, which existed 
prior to service, was not aggravated by active service.  
Moreover, there are no post-service findings, such as an 
increase in treatment or severity of symptoms any time 
proximate to discharge but rather such post-service record 
demonstrates subsequent trauma to the back.  Thus, the Board 
finds that the Veteran's pre-service low back disability did 
not increase in severity during active service.  Under these 
circumstances, the presumption of aggravation does not apply.  
See Beverly v. Brown, 9 Vet. App. 402 (1996).  In summary, 
the Board finds that service connection for a low back 
disability is not warranted based on in-service aggravation.

The Veteran also is not entitled to service connection for 
low back disability on a direct service connection basis.  
Again, the Veteran has not reported consistently whether he 
incurred a low back disability during active service and/or 
whether it is related to active service.  The post-service 
medical evidence shows that the Veteran has injured his low 
back several times and has undergone back surgery since his 
service separation.  It appears that he provided a slightly 
different medical history each time that he injured his back.  
For example, when he injured his low back in work-related 
accidents in August 1993, March 1994, and in March 1995, the 
Veteran did not report any pre-service or in-service history 
of a low back disability.  On private outpatient treatment in 
May 2004, the Veteran reported - for the first time - that he 
had injured his back during boot camp while on active service 
in 1980.  He also reported that, after service, he went to 
work for UPS and "threw [his] back out."  He reported 
further that his "back went out" in 1996 when he was 
picking up a garbage bag.  

The Veteran underwent back surgery in January 1996.  At that 
time, it was noted that the Veteran "had problems with his 
back off and on for years."  He reported that he had worked 
for UPS "and a couple of times hurt his back, never really 
reported it."  He did not report any pre-service or in-
service history of low back disability, however.  On private 
outpatient treatment in May 2005, it was noted that the 
Veteran's past medical history was significant for "prior 
low back injury in youth."  A history of L4-5 laminectomy 
surgery in 1996 also was noted.  Again, the Veteran reported 
no in-service history of low back disability.

The Veteran has submitted several opinions from private 
physicians which reflect his inconsistently reported pre-
service and in-service medical history.  On private 
outpatient treatment with Dr. D. in June 2006, the Veteran 
reported that his current back problems had begun only 
6 months earlier.  In an April 2009 letter, however, Dr. D. 
stated that the Veteran had reported that his back pain had 
been present since active service.  In a May 2009 letter, 
Dr. Moelter stated that he had reviewed the Veteran's 
"available medical records and there does not appear to be 
any diagnosis of record that lists spina bifida, scoliosis, 
or Schuermann's disease in his past."  (Emphasis in 
original.)  Dr. Moelter did not identify which of the 
Veteran's "available medical records" he reviewed prior to 
offering his opinion; clearly, he did not review the 
Veteran's pre-service medical records dated in February 1974 
which show a diagnosis of Schuermann's disease or the medical 
records dated in June 1980 which include a diagnosis of spina 
bifida occulta.  In a separate May 2009 letter, Dr. Novelli 
stated that the Veteran had reported a history of back pain 
"for approximately seven plus years."  As noted, 
Dr. Novelli concluded that there were no findings which would 
support a diagnosis of spina bifida.  Because none of these 
physicians were "informed of the relevant facts" concerning 
the Veteran's pre-service medical history of spina bifida 
occulta and Scheuermann's disease, the Board finds that their 
opinions are entitled to little probative value.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Court has held that the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The Court also has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, 
a medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  The Board notes that, in his April 2009 opinion, Dr. 
D. attempted to relate the Veteran's current low back 
disability to active service.  This physician opined, as 
noted, that "there is an ongoing connection between" the 
Veteran's active service and his low back disability.  It is 
not clear that this physician actually saw the Veteran prior 
to offering his April 2009 opinion, however, because he 
identified the Veteran as a 40-year old with thoracic and 
lumbar pain while Dr. Novelli noted one month later in May 
2009 that the Veteran was 51 years old.  As noted elsewhere, 
the contemporaneous service treatment records show that the 
Veteran's low back disability, which existed prior to 
service, was not aggravated by active service.  Accordingly, 
to the extent that medical opinions in the Veteran's claims 
file are based on his inaccurately reported pre-service and 
in-service history, the Board finds that such medical 
evidence is not probative on the issue of whether the 
Veteran's current low back disability is related to active 
service.  In summary, there is no competent medical evidence, 
including a medical nexus opinion, linking the Veteran's 
current low back disability to an incident of or finding 
recorded during active service.

In reaching the above conclusion, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in 
which the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  In this case, however, 
there is an absence of medical findings and thus the criteria 
under Jandreau have not been met.

It is acknowledged that the Veteran is competent to report 
observable symptoms such as knee pain, hip pan, and 
respiratory problems.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As 
noted, however, the Veteran's inconsistent and conflicting 
statements and hearing testimony concerning his pre-service 
and in-service medical history renders his lay evidence not 
credible.  For the foregoing reasons, then, continuity of 
symptomatology has not been established either by the 
clinical record or by the Veteran's own statements.  
Moreover, no competent medical evidence causally relates any 
current low back disability to active service.

The Veteran may believe his current low back disability is 
due to active service.  He has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation, however.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Indeed, the question of etiology 
here involves complex medical issues that the Veteran, as a 
layperson, is not competent to address.  Jandreau, 492 F. 3d 
1372 (Fed. Cir. 2007).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been received, the 
previously denied claims of service connection for a low back 
disability and for hypertension, including as secondary to a 
low back disability, are reopened; to this extent only, the 
appeal is granted.

Entitlement to service connection for a low back disability 
is denied.

As new and material evidence has not been received, the 
application to reopen the previously denied claim of 
entitlement to service connection for neuropathy of the 
bilateral lower extremities is denied.


REMAND

As noted above, the Veteran's previously denied claim of 
service connection for hypertension, including as secondary 
to a low back disability, is reopened.  The Board finds that 
additional development is necessary before this reopened 
claim can be adjudicated on the merits.

As outlined above, the newly submitted evidence indicates 
that the Veteran has been diagnosed with hypertension that 
could be related to active service.  In April 2009, Dr. 
Novelli concluded that the Veteran's flare-ups of back pain 
and hypertension were "directly associated."  Dr. Novelli 
did not indicate whether the Veteran's hypertension was 
related to active service.  The Board has determined that the 
Veteran's current low back disability is not related to 
active service.  Thus, on remand, the Veteran should be 
scheduled for VA examination to determine if his current 
hypertension is related to active service.

The RO/AMC also should attempt to obtain the Veteran's up-to-
date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his service 
representative and ask them to identify 
all VA and non-VA clinicians who have 
treated him for hypertension since active 
service.  Obtain all VA treatment records 
which have not been obtained already.  
Once signed releases are received from 
the Veteran, obtain all private treatment 
records which have not been obtained 
already.  A copy of any response(s), to 
include a negative reply and any records 
obtained, should be included in the 
claims file and communicated to the 
Veteran.

2.  Schedule the Veteran for appropriate 
VA examination(s) which address the 
contended causal relationship between 
hypertension and active service.  The 
claims file must be provided to the 
examiner(s) for review.  Based on the 
results of the Veteran's physical 
examination and a review of the claims 
file, the examiner(s) should be asked to 
opine whether hypertension, if diagnosed, 
is related to active service.  A complete 
rationale should be provided for any 
opinion(s) expressed.  If any opinion 
cannot be provided without resorting to 
speculation, then the examiner should 
state this in the examination report and 
explain why such opinion cannot be 
provided.

3.  Thereafter, readjudicate the claim of 
service connection for hypertension.  If 
the benefits sought on appeal remain 
denied, the appellant and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


